IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


IN RE: ESTATE OF GREGG A.          : No. 261 WAL 2021
SCHWOTZER, DECEASED                :
                                   :
CROSSGATES, INC., A                : Petition for Allowance of Appeal
PENNSYLVANIA BUSINESS              : from the Order of the Superior Court
CORPORATION, CROSSGATES            :
MANAGEMENT, INC., A                :
PENNSYLVANIA BUSINESS              :
CORPORATION, ARTHUR C.             :
SCHWOTZER, AN INDIVIDUAL, AND      :
RYAN A. SCHWOTZER, AN INDIVIDUAL   :
                                   :
          v.                       :
                                   :
ESTATE OF GREGG A. SCHWOTZER,      :
DECEASED, AND PAMELA Z.            :
SCHWOTZER, INDIVIDUALLY AND IN     :
HER CAPACITY AS PERSONAL           :
REPRESENTATIVE OF THE ESTATE OF    :
GREGG A. SCHWOTZER, DECEASED       :
                                   :
                                   :
PETITION OF: CROSSGATES, INC., A   :
PENNSYLVANIA BUSINESS              :
CORPORATION, ARTHUR C.             :
SCHWOTZER, AN INDIVIDUAL           :

IN RE: ESTATE OF GREGG A.          : No. 262 WAL 2021
SCHWOTZER, DECEASED                :
                                   :
CROSSGATES, INC., A PENNSYLVANIA   : Petition for Allowance of Appeal
BUSINESS CORPORATION,              : from the Order of the Superior Court
CROSSGATES MANAGEMENT, INC., A     :
PENNSYLVANIA BUSINESS              :
CORPORATION, ARTHUR C.             :
SCHWOTZER, AN INDIVIDUAL, AND      :
RYAN A. SCHWOTZER, AN INDIVIDUAL   :
                                   :
          v.                       :
                                   :
                                   :
                                   :
ESTATE OF GREGG A. SCHWOTZER,              :
DECEASED, AND PAMELA Z.                    :
SCHWOTZER, INDIVIDUALLY AND IN             :
HER CAPACITY AS PERSONAL                   :
REPRESENTATIVE OF THE ESTATE OF            :
GREGG A. SCHWOTZER, DECEASED               :
                                           :
                                           :
PETITION OF: CROSSGATES, INC., A           :
PENNSYLVANIA BUSINESS                      :
CORPORATION, ARTHUR C.                     :
SCHWOTZER, AN INDIVIDUAL


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of March, 2022, the Petition for Allowance of Appeal is

DENIED.




                     [261 WAL 2021 and 262 WAL 2021] - 2